UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-1591


RICHARD PEAMON,

                  Plaintiff - Appellant,

          v.

VERIZON CORP.,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. George L. Russell, III, District Judge.
(1:14-cv-00549-GLR)


Submitted:   August 7, 2014                 Decided:   August 20, 2014


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard Peamon, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Richard        Peamon       appeals    the   district       court’s       orders

dismissing his civil complaint without prejudice for lack of

subject matter jurisdiction and denying his motion for leave to

amend, which the court construed as a Fed. R. Civ. P. 59(e)

motion.         We have reviewed the record and find no reversible

error.     Accordingly, we affirm the dismissal of the complaint

for the reasons stated by the district court.                            See Peamon v.

Verizon Corp., No. 1:14-cv-00549-GLR (D. Md. Apr. 22, 2014).

            Turning to Peamon’s motion for leave to amend, we note

that the district court correctly recognized that it could not

grant     the    post-judgment          motion     without     first     vacating        the

judgment pursuant to Rule 59(e) or Fed. R. Civ. P. 60(b).                               See

Laber v. Harvey, 438 F.3d 404, 427 (4th Cir. 2006) (en banc).

Rather than analyzing Peamon’s motion under the legal standards

set     forth    in    Rule     59(e),     however,      the     court       should    have

“evaluate[d]          [Peamon’s]        postjudgment      motion        to    amend     the

complaint ‘under the same legal standard as a similar motion

filed before judgment was entered — for prejudice, bad faith, or

futility.’”        Katyle v. Penn Nat’l Gaming, Inc., 637 F.3d 462,

471 (4th Cir. 2011).             Because it is clear that, in seeking to

amend     his    complaint,      Peamon         merely   sought     to       artificially

inflate     his       damages      in     order     to   obtain     subject           matter

jurisdiction,         we   conclude      that     Peamon’s     motion    to    amend    was

                                             2
filed in bad faith and any resulting error by the district court

was harmless.     We therefore affirm the district court’s denial

of Peamon’s motion for leave to amend.

            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     3